Citation Nr: 1615456	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  00-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's application to reopen claims of entitlement to service connection for sinusitis with headaches and a vision disorder.  The Veteran perfected a timely appeal of these determinations to the Board.  

In August 1996, the Veteran filed an application to reopen his claims of service connection for a vision disorder, sinusitis, headaches, nerves and depression.  The RO, in a March 1997 rating decision, denied the Veteran's claims finding that new and material evidence had not been submitted.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to his claims for sinusitis, headaches, and a vision disability.  In a statement filed with the RO in October 1999, the Veteran stated that his migraine headaches were the result of his sinusitis.  Thereafter, in January 2000, the RO issued a Statement of the Case (SOC) that again denied the Veteran's claims.  In this regard, the Board notes that the January 2000 SOC addressed the Veteran's claims with respect to a vision disorder and sinusitis, but did not separately address the Veteran's claim of service connection for headaches.  The Veteran filed a timely substantive appeal in February 2000.  After the Veteran submitted additional evidence, the RO issued a Supplemental Statement of the Case (SSOC) in January 2004.

When this case was before the Board in April 2004, the matter was remanded for further development and adjudication.  In May 2005, the Board reopened the Veteran's claims and remanded the substance of the claims for further development.  The Board denied the Veteran's claim for sinusitis with headaches in an August 2007 decision.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court or CAVC) concerning the denial of his claim for service connection for sinusitis with headaches.  The Court issued an Order granting a Joint Motion for Remand in February 2009 vacating the August 2007 Board decision in part and remanding the case for further proceedings consistent with the Joint Motion.  That part of the August 2007 Board decision concerning the denial of entitlement to service connection for defective vision remains undisturbed.  The claim of service connection for sinusitis with headaches was remanded by the Board in March 2010 for additional development.  

The Board denied the Veteran's claim in an October 2014 decision. 

Then, the Veteran appealed the Board's October 2014 decision to the Court.  In December 2015, the Court granted another Joint Motion for Remand, vacating the October 2014 Board decision and remanding the case for further adjudication in compliance with the terms of the Joint Motion.  


 FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's sinusitis with headaches is related to or resulted from his military service.


CONCLUSION OF LAW

Sinusitis with headaches was not incurred in or aggravated by active military service.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

By way of letters dated in June and September 2005, the Veteran was furnished notice of the type of evidence needed in order to substantiate his claim.  The letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  A March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

In the present case, the Board notes that VA provided adequate VCAA notice with respect to the Veteran's claims after the initial decisions in this case.  While the notice provided was not given prior to the first RO adjudication of the claims, the notice was provided by the RO prior to the March 2007 SSOC, and prior to the transfer and certification of the Veteran's case to the Board.  The Board also finds that the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes that the Veteran and his representative have had time to consider the content of the notice and respond with any additional evidence or information relevant to the claims.  Based on the above, the Board concludes that any defect in the timing of the VCAA notice is harmless error.  See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  To decide the appeal on these facts would not be prejudicial error to the Veteran.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examination, and statements from the Veteran and his representative.  The Board also notes that this matter has been remanded for additional development, to include additional VA examinations.

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection sinusitis with headaches.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claim being decided providing the Veteran with new VA examinations in order to determine whether his currently diagnosed headaches with sinusitis were caused by or had their onset during service.  The Veteran was provided with VA examinations in December 2011 and January 2012 regarding the etiology of his headaches and sinusitis.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran is seeking service connection for sinusitis with headaches, which he essentially contends he developed in service.  

A.  Relevant Law 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The pertinent regulation reads as follows:

General.  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.

38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

B.  Joint Motion for Remand

The December 2015 Joint Motion determined that the Board's October 2014 decision did not adequately explain the credibility determination it made.  The Joint Motion noted that the Board must "account for evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Jeffcoat v. Principi, 17 Vet. App. 213, 218 (2003).  Moreover, it noted that the Board must include a statement of reasons or bases "adequate to enable a claimant to understand the precise basis for the Board's decision, as well as to facilitate review in this Court."  Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Joint Motion found that the Board failed to meet this requirement as the Board did not elaborate on its assertions that there was no credible lay evidence of continuous symptoms or assess the fact that the VA examiners ignored the Veteran's lay statements of continuous symptomatology because they were not in the claims file.  Accordingly, the Joint Motion determined that the remand was "warranted in order for the Board to assess the credibility of the statements for the purpose of determining whether the VA examinations were based on the correct facts, and to provide an adequate statement explaining its credibility determination."  

The Board will herein address those apparent deficiencies.

C.  Medical Evidence

The Veteran's screening physical examination, dated in March 1979, indicated that the Veteran denied trouble breathing to include asthma.  The Veteran's March 1979 entrance report of medical history denied chronic or frequent colds, sinusitis, hay fever, asthma, and shortness of breath.  The Veteran's entrance clinical examination, also conducted in March 1979, revealed that his sinuses, mouth and throat, and lungs and chest were all normal.  The Veteran's service records indicate that the Veteran was seen in August 1981 and October 1981 for complaints of headaches.  In August 1981, the clinician noted that the Veteran had a past history of headaches and that he was taking aspirin.  In October 1981, the clinician noted that the Veteran's headaches were increased when he was angry; the Veteran again reported that he was using aspirin and he had a cold at the time.  The clinician also noted tender sinuses and indicated an impression of sinusitis.  The Veteran's service treatment records show that he was also seen for other conditions in service, including an ear infection, stomach aches, eyewear prescriptions, eye irritation, sore throat, and skin irritation.  There is no separation examination associated with the Veteran's claims file, as the Veteran opted out of a separation medical examination by a signed statement dated in September 1984.  

Post service treatment records show that the Veteran was admitted to substance abuse program for his alcohol and cocaine abuse in May 1994 and July 1994.  The Veteran indicated that he had first began sniffing cocaine at age 21; at the time of his admittance to the program, he reported sniffing or smoking cocaine three or four times a week.  

The previous remands sought to obtain and associate any additional VA or private treatment records related to the Veteran's claimed condition of sinusitis with headaches.  The April 2004 remand requested records from VA Medical Centers located in St. Albans, New York; Bronx, New York; New York, New York; Beckley, West Virginia; and Phoenix Arizona.  This request was repeated by the May 2005 Board remand.  The Beckley VA medical center provided a letter dated in July 2005 that the Veteran had not been treated at that facility.  In September 2005, the AMC notified the Veteran that requests for treatment records were made to the St. Albans VA Medical Center and the Beckley VA Medical Center and that the AMC had not received a response.  The letter indicated that a follow-up request and that if records were not received within 30 days, the AMC may make a decision without this evidence.  VA treatment records were obtained from the VA Medical Center in New York, New York, and there was no indication that the Veteran complained of or was treated for sinusitis or headaches.  Treatment records from the Bronx, New York, VA Medical Center were received and an October 2004 record indicated that the Veteran had sinus disease.  The current claims file does not include the records from the Phoenix, Arizona, VA Medical Center; however, the March 2007 SSOC indicates that the records were received and that the evidence was not pertinent to the issues on appeal.  The Board further notes that the Veteran does not assert that these records are relevant to his current appeal.  In this case, the Board finds that a remand for this information would be unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

In order to determine whether the Veteran developed sinusitis with headaches during or as a result of his service, the Veteran was afforded several VA examinations.  The first VA examination was provided in October 2006, and the examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  During the examination conducted by Dr. H.P., the Veteran indicated that he had had headaches since service.  The examiner also indicated the Veteran had sinus congestion, watery eyes and runny nose, and the Veteran reported that it was difficult to sleep because of congestion.  The Veteran was examined and a CT scan of his sinuses revealed clear/unremarkable paranasal sinuses.  The examiner stated that examination and imaging studies of the brain and sinuses were normal, but also noted that the Veteran has a diagnosis of chronic daily headaches.  The examiner then stated the opinion that the headaches are unrelated to sinus disease, and also stated that there is no intracranial pathology which is causing the headaches.  

An additional examination in October 2006, conducted by Dr. D.H., also noted that the Veteran's paranasal sinuses appeared normal with no evidence for mucosal thickening, soft tissue mass, air-fluid level or obstruction of the ostiomeatal units.  The examiner noted nodular irregularity of the anterior wall of the left frontal sinus, but indicated that this probably represents a normal variant as no increased density is seen to suggest osteoma.  The examiner opined that there was no ocular basis for the Veteran's complaints of headaches.

A final examination was conducted in October 2006 by Dr. K.A., during which the Veteran stated that he had a long history of nasal congestion since his gas chamber training during basic training.  He also reported bilateral frontal and temporal headaches.  The examiner reviewed the CT scans which were "essentially clear with minimal mucosal thickening."  The Veteran told the examiner that his headaches were worse in the morning and he reported chronic nocturnal rhinitis.  The examiner noted that the Veteran has a deviated septum and mild nasal congestion; the Veteran's voice was clear.  The examiner opined that, based on a history, examination, and negative CT scans and allergy testing, the Veteran's complaints of nasal congestion and headaches are less likely than not related to exposures during basic training.  

Then, per the instructions of the February 2009 Joint Motion for Remand and the March 2010 Board Remand, the Veteran was afforded additional VA examinations to determine the etiology of his headaches and sinusitis.  Specifically, the Joint Motion found that the October 2006 examinations failed to comply with the May 2005 Board remand, as the remand had requested that the examiner address the nature and extent of the veteran's sinus/headache disorder and determine whether these conditions are related to his military service.  The Joint Motion found that the examiner had opined that the Veteran's complaints of nasal congestion and headaches are less likely than not related to exposures during basic training.  Therefore, because the Veteran's two reports of headaches were dated more than two years after the Veteran's entrance to service in May 1979, the parties agreed that the examiner's opinion was inadequate insofar as it did not offer an opinion on whether the Veteran's current condition was related to the Veteran's period of service.  Therefore, the Veteran's claim was remanded in order for VA to provide the appropriate nexus opinion requested by the Board in its May 2005 remand.  Specifically, the claim was remanded to obtain a medical opinion addressing whether the Veteran's currently-diagnosed headaches were related to the headaches he experienced in service, or are otherwise related to his military service.  

Thus, in December 2011, the Veteran underwent a VA examination to determine the nature and etiology of his headaches.  With regard to the Veteran's complaints of headaches, the examiner noted the Veteran's diagnoses of tension and cluster headaches.  The examiner also specifically noted the Veteran's statements regarding the onset of his headaches.  The Veteran indicated that he had a history of headaches since 1984, beginning without apparent cause and continuing to date, daily.  The Veteran described them as left-sided, throbbing, lasting all day, non-disabling, and without prodromes, sequelae, or complications.  He denied the use of medication to control the headaches.  Finally, the Veteran reported having had two strokes previously.  The Veteran denied any non-headache symptoms associated with the headache.  The Veteran described the headaches of lasting 1 to 2 days and stated that it is localized on the left side of the head.  The examiner noted that the Veteran also has a diagnosis of right hemiparesis of the right upper and lower extremity as well as mild dysarthria.  

In the opinion, the examiner stated that it is not at least as likely as not that the Veteran's currently diagnosed chronic daily headaches were caused by or had their onset during service.  By way of rationale, the examiner explained that there were two notations of treatment for headaches, in August and October 1981, but that there were no further complaints of or treatment for headaches while in service.  The examiner further explained that that there was no documentation in the claims file of complaints of or treatment for headaches for several years after the Veteran's discharge in 1984; moreover, the examiner noted that the first indication of headaches is a medical note in June 1998.  Thus, the examiner could not relate the Veteran's current chronic daily headaches to the two episodes of headaches for which he received treatment while in service.  The examiner also noted that the claims file does not contain any evidence of a chronic sinus condition to account for the headaches.   

A separate examination was provided regarding the Veteran's claim of service connection for sinusitis in January 2012.  The examiner noted the Veteran's previous diagnosis of intermittent rhinitis.  The Veteran described his rhinitis as 1 to 2 episodes of sinusitis per year, sometimes with treatment.  At the time of examination, the Veteran was asymptomatic.  The Veteran also reported occasional nasal congestion.  The Veteran reported 2 non-incapacitating episodes over the past 12 months and denied any incapacitating episodes of his rhinitis over the past 12 months.  The examiner found that the Veteran did not have 50 percent or greater obstruction of the nasal passage, there was no evidence of permanent hypertrophy of the nasal turbinates, and no nasal polyps.  

The examiner provided the opinion that it is not at least as likely as not that the Veteran's currently diagnosed chronic nocturnal rhinitis was caused by or had its onset in service.  The examiner noted that the entire claims file had been reviewed, to include the Veteran's service treatment records and a complete copy of the Remand.  By way of rationale, the examiner reiterated that service treatment records showed no evidence of treatment for rhinitis and that there is no evidence that the Veteran complained of or was treated for chronic rhinitis for several years after his discharge from the military in 1984.  The examiner noted the Veteran complained of intermittent nasal congestion, but that no objective findings were noted on examination.  Thus, the examiner could not relate the Veteran's current condition to any incident or activity during military service.  

C.  Lay Evidence

In the Veteran's July 1994 application for VA disability compensation, the Veteran reported that he had a migraine condition in Germany during 1980 to1981.  

In an August 1996 statement, the Veteran indicated that he still suffered from sinusitis and headaches and that he was being treated for these conditions.  The Veteran reported that he had received treatment from several different VA Medical Centers located in New York.  

In an April 1997 NOD, the Veteran indicated that he informed the Regional Office that he was treated at the St. Albans VA Medical Center in 1985, within one year from his separation from service.  This, he reported would substantiate his contention that the conditions of sinusitis and headaches were not acute and transitory upon separation.  He reported that his separation examination was inadequate and the Regional Office had not provided him with a competent compensation and pension examination for the conditions.  The Veteran requested that VA obtain the medical records from the St. Albans Medical Center and provide a compensation and pension examination.  

The Veteran submitted a statement in October 1999 in which he indicated that he felt he was denied entitlement to service connection because he did not complain or see doctors.  He indicated that he was seen by doctors at the VA Medical Centers in the Bronx, Manhattan, and St. Albans for other conditions and that he would indicate his sinusitis as well.  He indicated that his migraines are the result of his sinusitis.  

D.  Analysis

i.  Current Disability 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnoses of sinusitis (or nocturnal rhinitis) and headaches.  The Board will next address the question of whether the evidence demonstrates the incurrence of sinusitis with headaches in service.

ii.  In-Service Incurrence of Injury and Post-Service Treatment  

Turning to the question of in-service incurrence, the Veteran contends that his current condition is related to his period of service, to include the two complaints of headaches, which the Veteran made in August 1981 and October 1981, as well as a notation of an impression of sinusitis, which was made in October 1981.  

The Board concedes that the Veteran did seek treatment for sinus and headaches during service.  However, the Board observes that the Veteran did not seek consistent follow-up treatment in service for these complaints.  

Service treatment records otherwise reflect that the record does include multiple service treatment records reflecting that the Veteran sought treatment for other complaints, including an ear infection, stomach aches, eyewear prescriptions, eye irritation, sore throat, and skin irritation.  There is no separation examination associated with the Veteran's claims file, as the Veteran opted out of a separation medical examination by a signed statement dated in September 1984.  The statement itself confirms that although "medical examinations are not accomplished to determine eligibility for physical disability processing, such could occur as a result of examination findings."  The Board notes the Veteran's current assertions that he incurred a chronic sinusitis and headache disability in service.  However, the Veteran specifically opted out of a separation examination, which would have conceivably confirmed the existence of such a disability; as such, the evidence weighs against his credibility and suggests to the Board that the Veteran did not experience the onset of a chronic sinusitis and headache disability at the time of separation.  In short, while there is evidence to support the fact that the Veteran sought treatment for headaches on two occasions, and that one clinician had the impression of sinusitis, the Veteran's service treatment records reflect that he did not suffer a chronic sinusitis and headache disability during service.  
	
Additionally, the Veteran has consistently contended that he sought treatment for this condition in the year following service.  Specifically, in his August 1996 statement, the Veteran reported having received treatment for the conditions at hand at several different VA Medical Centers located in New York.  Additionally, in April 1997, he indicated that he was treated at the St. Albans VA Medical Center in 1985.  Finally, as noted above, the Veteran was notified in September 2005 that requests for treatment records were made to the St. Albans VA Medical Center and the Beckley VA Medical Center and that the AMC had not received records from either institution.  Indeed, the Beckley VA Medical Center provided a letter dated in July 2005 that the Veteran had not been treated at that facility.  The September 2005 letter to the Veteran indicated that a follow-up request and that if records were not received within 30 days, the AMC may make a decision without this evidence.  VA treatment records were obtained from the VA Medical Center in New York, New York, and there was no indication that the Veteran complained of or was treated for sinusitis or headaches.  Treatment records from the Bronx, New York, VA Medical Center were received and an October 2004 record indicated that the Veteran had sinus disease.  No earlier records were received, and the Veteran did not supply any additional evidence either.

The Board further notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the case at hand, the Board finds that the Veteran's service treatment records tend to affirmatively rebut the Veteran's suggestion that he incurred a chronic disability related to his sinusitis with headaches in service.  The evidence also tends to rebut the Veteran's contentions that he sought treatment for this condition following service, to include seeking treatment at the various New York VA Medical Centers, to include the St. Albans VA Medical Center.  

iii.  Post-Service Lay Evidence

The record contains several statements, including those made during VA examinations, in which the Veteran asserts that he incurred his current sinusitis with headaches disability in service and that he has had continuous symptoms of sinusitis with headaches since service.  

The Veteran, as a layperson, is competent to report having suffered from symptoms of sinusitis and headaches in service and to have had symptoms of this disability since service.  Layno, 6 Vet. App. at 469-71.  

Ultimately, the the credibility of the Veteran's lay statements has been questioned by the fact that the Veteran explicitly rejected the provision of a separation examination, despite being warned that information found in a separation examination may be used for the purposes of determining eligibility for physical disability processing, and by the fact that although the Veteran claims to have sought treatment for sinusitis and headaches following service from a myriad of different VA Medical Centers immediately following separation, none of these entities have found record of such complaints.  Additionally, the Board finds that these statements are insufficient to provide the requisite nexus between the current disability and service.  While the Veteran may currently assert that he incurred a chronic sinusitis and headache disability in service, the statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  As noted, the Veteran sought treatment for other injuries and ailments during his period of service, but those additional treatment records do not confirm that the Veteran had consistent or continued symptoms of sinusitis or headaches apart from the two records dated in August 1981 and October 1981.  Additionally, while the Veteran was treated in an in-patient substance abuse program in 1994, there was no mention of a chronic sinusitis or headache disability at that time, either.  The Board considers the Veteran to be an inaccurate historian in attributing his current sinusitis and headache symptoms to an in-service incurrence, which by all other evidence of record appeared to be a transient ailment for which the Veteran sought treatment twice during his five year period of service.  

The Board acknowledges the multiple statements the Veteran has made to his VA treatment providers in which he has asserted that he incurred a chronic sinusitis condition with headaches in service and, in reaching its conclusion, the Board is not asserting that the Veteran was lying to his medical providers.  Rather, the Board has determined that such statements of an in-service incurrence of chronic sinusitis with headaches were inaccurate recollections of a history that occurred approximately two decades earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.

In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of an in-service chronic condition, regardless of whether such belated statements were made to VA medical care providers in the course of seeking medical treatment or to the Veterans Benefits Administration in the course of seeking service connection.

Finally, while the Veteran is competent to report symptoms, to include the symptoms of sinusitis with headaches he has experienced, his statements regarding his lay observation are insufficient to provide the requisite nexus opinion between the current disability and the period of service.   As the Veteran is without the requisite medical knowledge to opine as to the etiology of his condition, his testimony can be afforded little probative weight, regardless of the credibility analysis discussed above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board, as fact finder, is responsible for assessing the credibility, competence, and probative value of evidence); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  Instead, the Board accepts the testimony as relevant but, in applying its discretion as a fact finder, concludes that it is of little probative value, regardless of its credibility, because its tendency to make the fact in dispute more likely to be true is minimal.

iv.  Nexus 

The Board will now consider whether there is nexus evidence that nonetheless justifies a grant of service connection for sinusitis with headaches on a direct basis.

As discussed above, each and every opinion provided by a VA examiner in this case has found that the Veteran's sinusitis with headaches was less likely than not incurred in or related to service.  The October 2006 examiner opined that, based on a history, examination, and negative CT scans and allergy testing, the Veteran's complaints of nasal congestion and headaches are less likely than not related to exposures during basic training.  The December 2011 examiner opined that it is not at least as likely as not that the Veteran's currently diagnosed chronic daily headaches were caused by or had their onset during service.  The examiner provided a thorough rationale for the opinion, finding that, although the Veteran complained of headaches twice in service.  The examiner noted that there were no additional complaints of or treatment for headaches in service or for years after service; the examiner found that the first indication of the headaches after service in medical records appeared in a June 1998 note.  Thus, the examiner could not relate the Veteran's current chronic daily headaches to the two episodes of headaches for which he received treatment while in service.  The examiner also noted that the claims file does not contain any evidence of a chronic sinus condition to account for the headaches.  A third examination was conducted in January 2012, as discussed above, and again the examiner provided the opinion that it is not at least as likely as not that the Veteran's currently diagnosed chronic nocturnal rhinitis was caused by or had its onset in service.  The examiner also provided a thorough rationale for this opinion, stating that there was no evidence in the claims file that the Veteran complained of or was treated for chronic rhinitis for several years after his discharge from the military in 1984.  The examiner noted the Veteran complained of intermittent nasal congestion, but that no objective findings were noted on examination.  Thus, the examiner could not relate the Veteran's current condition to any incident or activity during military service.  

The Board recognizes the Court's directive related to whether the VA examinations were based on the correct facts, due to the fact that the VA examiners "ignored" the Veteran's lay statements regarding continuous symptomatology.  However, there is no evidence that the examiners ignored the Veteran's lay statements.  In fact, the lay statements were recorded during the examinations when the examiners recounted the facts and history related to the Veteran's condition, as noted above.  However, the examiners, like the Board, placed little probative weight on the Veteran's lay statements, as the Veteran is not competent to provide an etiology opinion regarding his current sinusitis with headaches and his statements were contradicted by the objective medical evidence in the claims file.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In this case, although the examiners did not specifically outline why they discounted the Veteran's lay testimony, it can be inferred from the extensive examination reports, which include a discussion of the Veteran's assertions, that the examiners took into account all relevant facts and information in making their determinations.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiners in October 2006, December 2011, and January 2012, taken together, provide a solid discussion of the Veteran's contentions, the objective medical history of his sinusitis with headaches, and thorough rationales that have sound reasoning and conclusions.  

The Board notes that the positive nexus opinion of record comes from the Veteran himself.  As noted above, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau, supra.  However, even if his reports of in-service injury were deemed to be credible, which they are not, the Veteran, as a layperson, does not possess the necessary medical expertise to competently link current sinusitis with headaches to service.  Thus, in the absence of competent medical evidence of a link between the Veteran's sinusitis and headaches and his military service, service connection for a sinusitis and headaches is not warranted.  

In short, the Board finds that a preponderance of the evidence is against finding a link between a current right shoulder disability and the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a right shoulder disability is not warranted.


ORDER

Entitlement to service connection for sinusitis with headaches is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


